*1047On Application for Rehearing.
PER CURIAM.
In this case, it having been called to our attention that the judgment of the lower court, doubtless inadvertently, declared the whole of Act 247 of 1920 unconstitutional, whereas it is apparent that only section 22 was involved, and inasmuch as our former decree affirms said judgment, it is the purpose of this per curiam to correct said judgment and decree and it is hereby corrected to the extent of holding and decreeing that said section 22 alone is unconstitutional ; and as thus amended said decree is made final, and the rehearing denied.